COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


RIAZ A. KHAN
                                                                 MEMORANDUM OPINION *
v.     Record No. 0499-08-4                                          PER CURIAM
                                                                     JULY 15, 2008
AEROLINK TRANSPORTATION AND
 HARTFORD INSURANCE COMPANY
 OF THE MIDWEST


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Riaz A. Khan, pro se, on brief).

                 (John T. Cornett, Jr.; Daniel E. Lynch & Associates, P.C., on brief),
                 for appellees.


       Riaz A. Khan appeals a decision of the Workers’ Compensation Commission dismissing

his January 22, 2004 claim. We have reviewed the record and the commission’s opinion and

find that this appeal is without merit. Accordingly, we affirm for the reasons stated by the

commission in its final opinion. See Khan v. Aerolink Transportation, VWC File No.

217-34-72 (Jan. 28, 2008). We dispense with oral argument and summarily affirm because the

facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27. 1

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
         Appellees’ Motion to Exclude Medical Evidence Submitted by Appellant on Appeal is
granted. In rendering our decision, we have only considered the record that was properly before
the commission when it rendered its decision.